Exhibit 10.1




SECOND MODIFICATION AND AMENDMENT AGREEMENT


THIS SECOND MODIFICATION AND AMENDMENT AGREEMENT (“Agreement”) is made effective
this ___th day of December, 2010 (the “Execution Date”), by and among NXT
Nutritionals Holdings, Inc., a Delaware corporation (the “Company”), and each of
the investors set forth on the signature page hereto (individually, an
“Investor” and collectively, the "Investors").  Parties to this Agreement are
individually referred to as the “Party,” and collectively referred to as the
“Parties.” Capitalized terms used herein but not otherwise defined shall the
meanings ascribed to them in the Transaction Documents (defined below).


RECITALS
 
WHEREAS, the Company is a public company currently traded on the Over the
Counter Bulletin Board.
 
WHEREAS, the Company and the Investors entered into a securities purchase
agreement on February 17, 2010 or February 26, 2010, as the case may be (the
“Securities Purchase Agreement”), pursuant to which the Company raised total
proceeds of $5,667,743 through the sale of (i) 0% Original Issue Discount Senior
Secured Convertible Notes (the “Notes”) convertible into shares of Common Stock
at a Conversion Price of $1.00 per share and (ii) a number of five-year warrants
(the “Warrants”) exercisable into a number of shares of Common Stock equal to
100% of the number of common shares underlying the Notes at an Exercise Price of
$1.25 per share to certain accredited investors (the “Purchasers”).


WHEREAS, on September 1, 2010 (the “Execution Date”), the Company and Investors
holding approximately 87% of the aggregate number of (1) the Notes, (2) the
Warrants; and (3) the shares of common stock underlying the Notes and the
Warrants (collectively, the “Securities”), entered into a modification and
amendment agreement (the “First Amendment”). The First Amendment was required to
be approved by Investors of at least 67% of the Securities, and amends and
modifies certain terms and provisions in the Notes and the Warrants. Pursuant to
the Amendment, the commencement of monthly redemption date of the Notes was
extended to December 1, 2010 and the maturity date of the Notes was extended to
August 1, 2011.  With prior written consent of the Investors, the Company may
now pay the monthly redemption of the Notes in common stock even if the monthly
redemption price described in the Notes is less than $0.40. In addition,
pursuant to the First Amendment, the conversion price of the Notes and the
exercise price of the Warrants were both reduced to $0.40 per share.
 
The Securities Purchase Agreement, the Notes and the Warrants are hereinafter
collectively referred to as the “Transaction Agreements.” The Warrants issued to
Garden State Securities, Inc. in connection with the transactions contemplated
by the Transaction Agreements are hereinafter referred to as the “Placement
Agent Warrants.”


WHEREAS, pursuant to Section 5.5 of the Securities Purchase Agreement, Section
9(e) of the Note and Section 5(l) of the Warrant, provisions of the Transaction
Documents may be further modified and amended by the Company and the Purchasers
holding at least 67% in the Securities outstanding.
 
 
 
1

--------------------------------------------------------------------------------

 

 
WHEREAS, the Parties desire to further amend the Transaction Documents to modify
the rights and obligations of the Company and the Purchasers set forth
thereunder.


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties identified below hereby agree as follows:


1.           The Notes are hereby amended and modified as follows:


(a) The Parties wish to postpone the commencement of the Monthly Redemption Date
until September 1, 2011 and extend the Maturity Date to December 31, 2011.


(b) Section 2 is hereby revised to reflect that the original issue discount is
amended such that the Principal Amount equals each Investor’s Subscription
Amount multiplied by 1.60.


(c) Upon the occurrence of certain events, the Conversion Price will be adjusted
as described below:


(i)  
First Quarter 2011 Form 10-Q.  If the Company’s filing of its March 31, 2011
Form 10-Q with the Securities and Exchange Commission does not disclose revenue
of at least $5 million for the first three months of 2011, then the Conversion
Price of the Notes will decrease by $.03 on the fifth (5th) trading day after
the Company files its March 31, 2011 Form 10-Q.  Notwithstanding the foregoing,
if, during the five (5) trading days following the filing of the March 31, 2011
Form 10-Q, the average closing bid price is $.60 or better, the aggregate
trading volume of Company common stock is at least 1.5 million shares and all of
the shares underlying the Notes may be sold pursuant to an effective
registration statement or Rule 144 (and the Company is then in compliance with
the current public information required under Rule 144), then no adjustment to
the Conversion Price will be made hereunder.



(ii)  
Second Quarter 2011 Form 10-Q.  If the Company’s filing of its June 30, 2011
Form 10-Q with the Securities and Exchange Commission does not disclose revenue
of at least $8 million for the first six months of 2011, then the Conversion
Price of the Notes will be adjusted to equal the lesser of (i) the then
effective Conversion Price and (ii) ninety (90%) percent of the average closing
bid price during the five (5) trading Days following the filing of the June 30,
2011 Form 10-Q, such adjustment, if any, to occur on the fifth (5th) trading day
following the Company’s filing of its June 30, 2011 Form 10-Q.  Notwithstanding
the foregoing, if, during the five (5) trading Days following the filing of the
June 30, 2011 Form 10-Q, the average closing bid price is $.60 or better, the
aggregate trading volume of Company common stock is at least 1.5 million shares
and all of the shares underlying the Notes may be sold pursuant to an effective
registration statement or Rule 144 (and the Company is then in compliance with
the current public information required under Rule 144), then no adjustment to
the Conversion Price will be made hereunder.

 
 
 
2

--------------------------------------------------------------------------------

 
 
2.           The Warrants and the Placement Agent Warrants are hereby amended
and modified as follows:


(a) Upon the occurrence of certain events, the Exercise Price will be adjusted
as described below:


(i)  
Second Quarter 2011 Form 10-Q.  If the Company’s filing of its June 30, 2011
Form 10-Q with the Securities and Exchange Commission does not disclose revenue
of at least $8 million for the first six months of 2011, then the Exercise Price
of the Warrants and Placement Agent Warrants will be adjusted to equal the
lesser of (i) the then effective Exercise Price and (ii) ninety (90%) percent of
the average closing bid price during the five (5) trading Days following the
filing of the June 30, 2011 Form 10-Q, such adjustment, if any, to occur on the
fifth (5th) trading days following the Company’s filing of its June 30, 2011
Form 10-Q.  Notwithstanding the foregoing, if, during the five (5) trading Days
following the filing of the June 30, 2011 Form 10-Q, the average closing bid
price is $.60 or better, the aggregate trading volume of Company common stock is
at least 1.5 million shares and all of the shares underlying the Notes may be
sold pursuant to an effective registration statement or Rule 144 (and the
Company is then in compliance with the current public information required under
Rule 144), then no adjustment to the Exercise Price will be made hereunder.

 
3.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflict of laws thereof.  Each party agrees that
all legal proceedings concerning the interpretation, enforcement and defense of
this Agreement shall be commenced in the state and federal courts sitting in the
City of New York, Borough of Manhattan (the “New York Courts”).  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred
 
 
3

--------------------------------------------------------------------------------

 
 

 
4.           The Company represents and warrants to the Investors that it has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Company and no further action is required by such Company, its
board of directors or its stockholders in connection therewith.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


5.           Investor warrants will increase by fifteen (15%) percent calculated
as follows:
$100,000 original investment equals $115,000 original face amount x 15% = 17,250
/ $.40 = 43,125 warrants.  For every $100,000 invested (pro-rata) Investors will
receive additional warrants exercisable into 43,125 shares of common stock at
$.40 for a total of 2,444,214 total additional warrants.


6.           The Investor acknowledges that the Garden State Securities, Inc.
will receive additional  Placement Agent Warrants equal to fifteen (15%) of the
number of additional warrants issued (15% of 2,444,214 warrants equals 366,632
additional Placement Agent Warrants) on the same terms as the Investor Warrants.


7.           The Company will commit to spend at least $250,000 towards investor
relations between the date of this Agreement and March 31, 2011.
 
 
 
4

--------------------------------------------------------------------------------

 

 
8.           The Company shall file with the Commission, a Form 8-K describing
the material terms of the modifications contemplated hereby within one (1)
Business Day following the Effectiveness, as defined below.


9.           When the terms and provisions contained in the Transaction
Documents in any way conflict with the terms and provisions contained in this
Agreement, the terms and provisions herein contained shall prevail.


10.           Except as amended and modified by this Agreement, all of the
terms, representations, warranties, covenants, indemnifications, agreements and
all other provisions of the Transaction Documents shall continue to remain in
full force and effect.


11.           Capitalized terms and phrases used in this Agreement without
definition shall have the respective meanings set forth in the Securities
Purchase Agreement, unless otherwise specified.


12.           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


13.           The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


14.           If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


15.           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


16.           No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 67% in interest of
the Securities then outstanding.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
5

--------------------------------------------------------------------------------

 
 

 
17.           This Agreement will become effective at the time that it is joined
into by the Company and the Purchasers of at least 67% of the aggregate number
of Securities issued and issuable under the Securities Purchase Agreement (the
“Effectiveness”), and the amendments and modifications made hereunder shall be
binding on all Purchasers as applicable.


18.           The Investor acknowledges that the Investor has had the
opportunity to discuss the merits of this Agreement with the Investor’s advisors
and counsel to extent the Investor deems necessary prior to the Investor’s
execution of this Agreement.


 
 
 
 
 
 
 
 

 
[Signature Pages Follow]
 
 
 
6

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the Company has caused its respective signature page to this
Modification and Amendment Agreement to be duly executed as of the date first
written above.
 

  COMPANY:           NXT NUTRITIONALS HOLDINGS, INC.          
 
By:
/s/        Name: Michael McCarthy       Title: Chief Executive Officer          

 
















[Investor Signature Page Follows]


 
7

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the Investors has caused its respective signature
page to this Modification and Amendment Agreement to be duly executed as of the
date first written above.


 

  INVESTOR                 Print Name of Investor                
 
By:
/s/        Name        Title        Number of Securities Held:
 Percentage of Securities Outstanding:
 

 
 
 
 

--------------------------------------------------------------------------------